UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 18-2345


ELIZABETH PEARSON HORNER,

                     Plaintiff - Appellant,

              v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
R. Bryan Harwell, Chief District Judge. (9:17-cv-00894-RBH)


Submitted: May 29, 2020                                            Decided: June 18, 2020


Before THACKER, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hannah Rogers Metcalfe, METCALFE & ATKINSON, LLC, Greenville, South Carolina;
Timothy Clardy, MCCRAVY, NEWLON & STURKIE LAW FIRM, PA, Greenwood,
South Carolina, for Appellant. Eric P. Kressman, Regional Chief Counsel, Stephen
Giacchino, Supervisory Attorney, Mary Ann Mullaney, Special Assistant United States
Attorney, Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Sherri A. Lydon, United States Attorney, Barbara Murcier
Bowens, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Elizabeth Pearson Horner appeals the district court’s order adopting the magistrate

judge’s recommendation and upholding the Administrative Law Judge’s (ALJ) denial of

Horner’s applications for a period of disability, disability insurance benefits, and

supplemental security income. “In social security proceedings, a court of appeals applies

the same standard of review as does the district court. That is, a reviewing court must

uphold the determination when an ALJ has applied correct legal standards and the ALJ’s

factual findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec.

Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks omitted).

“Substantial evidence is that which a reasonable mind might accept as adequate to support

a conclusion. It consists of more than a mere scintilla of evidence but may be less than a

preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and

internal quotation marks omitted). “In reviewing for substantial evidence, we do not

undertake to reweigh conflicting evidence, make credibility determinations, or substitute

our judgment for that of the ALJ. Where conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the

ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and

internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Horner’s claims for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits. See Horner v. Comm’r of Soc. Sec. Admin., No.

                                              3
9:17-cv-00894-RBH (D.S.C. Sept. 4, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4